                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 1 of 18




                                                                                                             1 KATHARINE VAN DUSEN (State Bar No. 276021)
                                                                                                               KENNETH NABITY (State Bar No. 287927)
                                                                                                             2 DONOVAN L. BONNER (State Bar No. 329593)
                                                                                                               COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                             3 One Montgomery Street, Suite 3000
                                                                                                               San Francisco, California 94104-5500
                                                                                                             4 Telephone: 415.391.4800
                                                                                                               Facsimile: 415.989.1663
                                                                                                             5 Email:     ef-ktv@cpdb.com
                                                                                                                          ef-kpn@cpdb.com
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6            ef-dlb@cpdb.com

                                                                                                             7 Attorneys for Defendant
                                                                                                               THE CITY OF OAKLAND, CALIFORNIA
                                                                                                             8

                                                                                                             9                                      UNITED STATES DISTRICT COURT
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 ANNE KIRKPATRICK, an individual,                        Case No. 3:20-cv-05843-JSC

                                                                                                            12                      Plaintiff,                         DEFENDANT CITY OF OAKLAND’S
                                                                                                                                                                       ANSWER TO COMPLAINT FOR
                                                                                                            13             v.                                          RETALIATORY DISCHARGE,
                                                                                                                                                                       CALIFORNIA LABOR CODE § 1102.5,
                                                                                                            14 THE CITY OF OAKLAND, CALIFORNIA,                        AND VIOLATION OF FEDERAL
                                                                                                               a public corporation,                                   CONSTITUTIONAL RIGHTS, 42 U.S.C.
                                                                                                            15                                                         § 1983
                                                                                                                              Defendant.
                                                                                                            16                                                         DEMAND FOR JURY TRIAL

                                                                                                            17

                                                                                                            18            Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendant City of Oakland

                                                                                                            19 (“Defendant” or the “City”) answers the Verified Complaint of Plaintiff (“Plaintiff”). If an

                                                                                                            20 averment is not specifically admitted, it is denied.

                                                                                                            21                                           ANSWER TO COMPLAINT

                                                                                                            22                                            NATURE OF THE CASE

                                                                                                            23            1.        Answering Paragraph 1, Defendant admits the allegations contained therein.

                                                                                                            24            2.        Answering Paragraph 2, Defendant denies each and every allegation contained

                                                                                                            25 therein.

                                                                                                            26            3.        Answering Paragraph 3, Defendant admits that Plaintiff sent emails in which she

                                                                                                            27 stated concerns about alleged conduct of certain Commissioners. Except as expressly admitted

                                                                                                            28 herein, Defendant denies each and every allegation contained therein.

                                                                                                                 16150.004 4851-1585-5049                          1                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 2 of 18




                                                                                                             1            4.        Answering Paragraph 4, Defendant denies each and every allegation contained

                                                                                                             2 therein.

                                                                                                             3                                                 THE PARTIES

                                                                                                             4            5.        Answering Paragraph 5, Defendant lacks sufficient knowledge or information to

                                                                                                             5 form a belief concerning the truth of the factual allegations contained therein and on that basis
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 denies such allegations.

                                                                                                             7            6.        Answering Paragraph 6, Defendant admits the allegations contained therein.

                                                                                                             8                                                JURISDICTION

                                                                                                             9            7.        Answering Paragraph 7, Defendant states that the allegations in Paragraph 7 consist
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 entirely of legal conclusions, to which no response is required. To the extent a response is
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 required, Defendant denies the allegations.

                                                                                                            12            8.        Answering Paragraph 8, Defendant states that the allegations in Paragraph 8 consist

                                                                                                            13 entirely of legal conclusions, to which no response is required. To the extent a response is

                                                                                                            14 required, Defendant denies the allegations.

                                                                                                            15            9.        Answering Paragraph 9, Defendant states that the allegations in Paragraph 9 consist

                                                                                                            16 entirely of legal conclusions, to which no response is required. To the extent a response is

                                                                                                            17 required, Defendant denies the allegations.

                                                                                                            18                                                    VENUE

                                                                                                            19            10.       Answering Paragraph 10, Defendant states that the allegations in Paragraph 10

                                                                                                            20 consist entirely of legal conclusions, to which no response is required. To the extent a response is

                                                                                                            21 required, Defendant denies the allegations.

                                                                                                            22                                        INTRADISTRICT ASSIGNMENT

                                                                                                            23            11.       Answering Paragraph 11, Defendant states that the allegations in Paragraph 11

                                                                                                            24 consist entirely of legal conclusions, to which no response is required. To the extent a response is

                                                                                                            25 required, Defendant denies the allegations.

                                                                                                            26                                            CLAIM PRESENTATION

                                                                                                            27            12.       Answering Paragraph 12, Defendant admits that Plaintiff’s counsel sent a document

                                                                                                            28 to the City Attorney on or about May 6, 2020 that included Plaintiff’s name and post office

                                                                                                                 16150.004 4851-1585-5049                          2                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 3 of 18




                                                                                                             1 address, the post office address for notices related to the claim, a date and location of incident, and

                                                                                                             2 a narrative description consisting of 14 pages of text, including a statement that “[t]he total amount

                                                                                                             3 of the Chief’s claim exceeds the jurisdictional minimum for an unlimited civil case in the Superior

                                                                                                             4 Court of California.” Except as expressly admitted herein, Defendant denies each and every

                                                                                                             5 allegation contained therein.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6            13.       Answering Paragraph 13, Defendant admits that Defendant sent a letter on June 25,

                                                                                                             7 2020 rejecting Plaintiff’s claim. Except as expressly admitted herein, Defendant denies each and

                                                                                                             8 every allegation contained therein.

                                                                                                             9                                            FACTUAL ALLEGATIONS
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10            14.       Answering Paragraph 14, Defendant admits that Plaintiff started her term as Chief
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 of Police for Defendant on February 27, 2017. Except as expressly admitted herein, Defendant

                                                                                                            12 denies each and every allegation contained therein.

                                                                                                            13            15.       Answering Paragraph 15, Defendant admits that Measure LL was approved by

                                                                                                            14 Oakland residents in the November 2016 election and created the Oakland Police Commission.

                                                                                                            15 Except as expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            16            16.       Answering Paragraph 16, Defendant admits that the Commission is mandated to,

                                                                                                            17 among other things, oversee, review, and reform OPD’s policies, procedures, customs, and

                                                                                                            18 General Orders. Defendants admits that this is summary of six areas, among a much more

                                                                                                            19 expansive list, of responsibility and authority granted to the Police Commission. Except as

                                                                                                            20 expressly admitted, Defendant denies each and every allegation contained in Paragraph 16.

                                                                                                            21                      i)         Answering Paragraph 16(i), Defendant admits this is one of many powers

                                                                                                            22 granted to the Police Commission.

                                                                                                            23                      ii)        Answering Paragraph 16(ii), Defendant admits this is one of many powers

                                                                                                            24 granted to the Police Commission.

                                                                                                            25                      iii)       Answering Paragraph 16(iii), Defendant admits this is one of many powers

                                                                                                            26 granted to the Police Commission.

                                                                                                            27                      iv)        Answering Paragraph 16(iv), Defendant admits this is one of many powers

                                                                                                            28 granted to the Police Commission.

                                                                                                                 16150.004 4851-1585-5049                          3                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 4 of 18




                                                                                                             1                      v)         Answering Paragraph 16(v), Defendant admits this is one of many powers

                                                                                                             2 granted to the Police Commission.

                                                                                                             3                      vi)        Answering Paragraph 16(vi), Defendant admits this is one of many powers

                                                                                                             4 granted to the Police Commission.

                                                                                                             5            17.       Answering Paragraph 17, Defendant admits that Measure LL provides the Police
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 Commission with the authority: “Acting separately or jointly with the Mayor, remove the Chief of

                                                                                                             7 Police by a vote of note less than five affirmative votes. If acting separately, the Commission may

                                                                                                             8 remove the Chief of Police only after adopting a finding or findings of cause, which shall be

                                                                                                             9 defined by City ordinance…. The Commission, with the assistance of the City Administrator,
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 shall prepare and distribute a job announcement, and prepare a list of at least four candidates and
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 transmit the names and relevant background materials to the Mayor. The Mayor shall appoint one

                                                                                                            12 person from this list, or reject the list in its entirety and request a new list from the Commission.”

                                                                                                            13 Except as expressly admitted herein, Defendant denies each and every allegation contained

                                                                                                            14 therein.

                                                                                                            15            18.       Answering Paragraph 18, Defendant admits that the Oakland Police Commission

                                                                                                            16 was established to “oversee the Oakland Police Department…in order to ensure that its policies,

                                                                                                            17 practices, and customs conform to national standards of constitutional policing.” “Acting

                                                                                                            18 separately or jointly with the Mayor, remove the Chief of Police by a vote of not less than five

                                                                                                            19 affirmative votes.” Except as expressly admitted herein, Defendant denies each and every

                                                                                                            20 allegation contained therein.

                                                                                                            21            19.       Answering Paragraph 19, Defendant admits that the Police Commission’s authority

                                                                                                            22 is set forth in Measure LL. Except as expressly admitted herein, Defendant denies each and every

                                                                                                            23 allegation contained therein.

                                                                                                            24            20.       Answering Paragraph 20, Defendant admits the allegations contained therein.

                                                                                                            25            21.       Answering Paragraph 21, Defendant denies each and every allegation contained

                                                                                                            26 therein.

                                                                                                            27            22.       Answering Paragraph 21, Defendant denies each and every allegation contained

                                                                                                            28 therein.

                                                                                                                 16150.004 4851-1585-5049                          4                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 5 of 18




                                                                                                             1            23.       Answering Paragraph 23, Defendant denies each and every allegation contained

                                                                                                             2 therein.

                                                                                                             3            24.       Answering Paragraph 24, Defendant denies each and every allegation contained

                                                                                                             4 therein.

                                                                                                             5            25.       Answering Paragraph 25, Defendant admits that at least some “successes and
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 improvements” occurred during Chief Kirkpatrick’s tenure. Except as expressly admitted herein,

                                                                                                             7 Defendant denies each and every allegation contained therein.

                                                                                                             8            26.       Answering Paragraph 26, Defendant denies each and every allegation contained

                                                                                                             9 therein.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10            27.       Answering Paragraph 27, Defendant admits that Plaintiff submitted reports of
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 alleged Police Commissioner conduct to the Oakland City Attorney’s Office, the City

                                                                                                            12 Administrator, and the Mayor of Oakland. Except as expressly admitted herein, Defendant denies

                                                                                                            13 each and every allegation contained therein.

                                                                                                            14            28.       Answering Paragraph 31, Defendant denies each and every allegation contained

                                                                                                            15 therein.

                                                                                                            16            29.       Answering Paragraph 29, Defendant denies each and every allegation contained

                                                                                                            17 therein.

                                                                                                            18            30.       Answering Paragraph 30, Defendant admits the allegations contained therein.

                                                                                                            19            31.       Answering Paragraph 31, Defendant admits that, following the meeting, the

                                                                                                            20 Neighborhood Services Supervisor sent an email stating that Commissioner Harris “wanted to

                                                                                                            21 know the hiring process and demanded various documents.” Except as expressly admitted herein,

                                                                                                            22 Defendant denies each and every allegation contained therein.

                                                                                                            23            32.       Answering Paragraph 32, Defendant admits that, following the meeting, the

                                                                                                            24 Neighborhood Services Supervisor sent an email stating that Commissioner Harris “mentioned

                                                                                                            25 how she had a history of having people fired and how NSCs should be Oakland residents.” Except

                                                                                                            26 as expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            27            33.       Answering Paragraph 33, Defendant admits that following the meeting, the

                                                                                                            28 Neighborhood Services Supervisor sent an email stating that Commissioner Dorado “mentioned

                                                                                                                 16150.004 4851-1585-5049                          5                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 6 of 18




                                                                                                             1 the Ghost ship fire could have been prevented had the NSC did her job.” Except as expressly

                                                                                                             2 admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                             3            34.       Answering Paragraph 34, Defendant admits that on March 9, 2018, Plaintiff

                                                                                                             4 forwarded the Neighborhood Services Supervisor’s email to City Administrator Sabrina Landreth

                                                                                                             5 and City Attorney Barbara Parker, among others, stating that “I am moving this up to your level
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 due to the seriousness of the issues described below—particularly the reference to the Ghost Ship

                                                                                                             7 fire.” Except as expressly admitted herein, Defendant denies each and every allegation contained

                                                                                                             8 therein.

                                                                                                             9            35.       Answering Paragraph 35, Defendant denies each and every allegation contained
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 therein.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11            36.       Answering Paragraph 36, Defendant denies each and every allegation contained

                                                                                                            12 therein.

                                                                                                            13            37.       Answering Paragraph 37, Defendant admits that on September 17, 2018, Officer

                                                                                                            14 Watson informed Plaintiff that Commissioner Harris was raising some questions about tow fees,

                                                                                                            15 and Plaintiff directed Officer Watson to bring Commissioner Harris to meet with her. Except as

                                                                                                            16 expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            17            38.       Answering Paragraph 38, Defendant admits the allegations contained therein.

                                                                                                            18            39.       Answering Paragraph 39, Defendant denies each and every allegation contained

                                                                                                            19 therein.

                                                                                                            20            40.       Answering Paragraph 40, Defendant denies each and every allegation contained

                                                                                                            21 therein.

                                                                                                            22            41.       Answering Paragraph 41, Defendant lacks sufficient knowledge or information to

                                                                                                            23 form a belief concerning the truth of the factual allegations contained therein and on that basis

                                                                                                            24 denies such allegations.

                                                                                                            25            42.       Answering Paragraph 42, Defendant admits that Plaintiff asked Officer Watson to

                                                                                                            26 bring Commissioner Harris to Plaintiff’s office. Except as expressly admitted herein, Defendant

                                                                                                            27 denies each and every allegation contained therein.

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          6                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 7 of 18




                                                                                                             1            43.       Answering Paragraph 43, Defendant admits Commissioner Harris stated that she

                                                                                                             2 did not intend to nor did she ask anyone to waive any fees, and Commissioner Harris did not

                                                                                                             3 ultimately obtain any waiver of fees. Except as expressly admitted herein, Defendant denies each

                                                                                                             4 and every allegation contained therein.

                                                                                                             5            44.       Answering Paragraph 44, Defendant denies each and every allegation contained
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 therein.

                                                                                                             7            45.       Answering Paragraph 45, Defendant admits Plaintiff sent emails to the City

                                                                                                             8 Attorney’s Office, the City Administrator, and the Mayor of Oakland. Defendant admits that

                                                                                                             9 Plaintiff wrote that Commissioner Harris was “bullying” her staff and expressed concerns
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 regarding retaliation. Except as expressly admitted herein, Defendant denies each and every
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 allegation contained therein.

                                                                                                            12            46.       Answering Paragraph 46, Defendant admits that on March 28, 2019, Alameda

                                                                                                            13 County Public Defender Brendon Woods addressed a Police Commission meeting that Plaintiff

                                                                                                            14 attended. Defendant admits that Commissioner Harris stated to Mr. Woods, “[y]ou have the skin

                                                                                                            15 color of a black man, but that don’t mean you live like a black man.” Except as expressly

                                                                                                            16 admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            17            47.       Answering Paragraph 47, Defendant admits Alameda County Public Defender

                                                                                                            18 Brendon Woods provided the Police Commission with a personal story. Defendant lacks

                                                                                                            19 sufficient knowledge or information to form a belief concerning the truth of the remaining factual

                                                                                                            20 allegations and on that basis denies such allegations.

                                                                                                            21            48.       Answering Paragraph 48, Defendant admits that Plaintiff sent an email to attorneys

                                                                                                            22 with the City Attorney’s Office, copying the City Administrator, with the subject “Potential

                                                                                                            23 Complaint regarding Unacceptable Racial Remark” and that in the email, Plaintiff wrote “It was

                                                                                                            24 so unacceptable that I personally apologized to Mr. Wood.” Except as expressly admitted herein,

                                                                                                            25 Defendant denies each and every allegation contained therein.

                                                                                                            26            49.       Answering Paragraph 49, Defendant lacks sufficient knowledge or information to

                                                                                                            27 form a belief concerning the truth of the factual allegations contained therein and on that basis

                                                                                                            28 denies such allegations.

                                                                                                                 16150.004 4851-1585-5049                          7                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 8 of 18




                                                                                                             1            50.       Answering Paragraph 50, Defendant admits that the last line of Plaintiff’s email

                                                                                                             2 stated “I am concerned that the Police Commission could be retaliatory toward me for reporting

                                                                                                             3 this to you.” Except as expressly admitted herein, Defendant denies each and every allegation

                                                                                                             4 contained therein.

                                                                                                             5            51.       Answering Paragraph 51, Defendant denies each and every allegation contained
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 therein.

                                                                                                             7            52.       Answering Paragraph 52, Defendant admits that Sergeant Smith met with Plaintiff

                                                                                                             8 in or around October 2018, and admits that Captain Bassett oversaw the OPD Academy at the

                                                                                                             9 time. Except as expressly admitted herein, Defendant denies each and every allegation contained
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 therein.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11            53.       Answering Paragraph 53, Defendant admits that Gleason was the Deputy Director

                                                                                                            12 of the Bureau of Support Services. Except as expressly admitted herein, Defendant denies each

                                                                                                            13 and every allegation contained therein.

                                                                                                            14            54.       Answering Paragraph 54, Defendant lacks sufficient knowledge or information to

                                                                                                            15 form a belief concerning the truth of the factual allegations contained therein and on that basis

                                                                                                            16 denies such allegations.

                                                                                                            17            55.       Answering Paragraph 55, Defendant admits that the OBOA sent an open letter, in

                                                                                                            18 or about December 2018, which criticized the Department for “rejecting qualified minority

                                                                                                            19 candidates for very minor issues” and stated that Sergeant Smith “met with Chief Kirkpatrick on

                                                                                                            20 behalf of the OBOA to address these issues.” Except as expressly admitted herein, Defendant

                                                                                                            21 denies each and every allegation contained therein.

                                                                                                            22            56.       Answering Paragraph 56, Defendant denies each and every allegation contained

                                                                                                            23 therein.

                                                                                                            24            57.       Answering Paragraph 57, Defendant admits that Plaintiff sent an email to Mayor

                                                                                                            25 Schaaf and the City Administrator stating “It is my understanding that employment law prevents

                                                                                                            26 me from addressing IA information. I am being challenged as insubordinate. I will not put up

                                                                                                            27 with this.” Except as expressly admitted herein, Defendant denies each and every allegation

                                                                                                            28 contained therein.

                                                                                                                 16150.004 4851-1585-5049                          8                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                     Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 9 of 18




                                                                                                             1            58.       Answering Paragraph 58, Defendant admits that on May 29, Commissioner Harris

                                                                                                             2 sent an email to Plaintiff, among others, “requesting the presence and support of Deputy Chief

                                                                                                             3 Armstrong, in participating in the Commission Meetings as well as in drafting the policies that the

                                                                                                             4 Police Commission is revising.” Commissioner Harris wrote that “As you are aware I often have

                                                                                                             5 many question in regards to East Oakland that I believe and trust that Deputy Armstrong can
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 answer. I do appreciate your staff that you bring to the meetings, however they are not from East

                                                                                                             7 Oakland or Oakland period. I am a firm believer that you can only be an expert if you have

                                                                                                             8 experienced it.” Except as expressly admitted herein, Defendant denies each and every allegation

                                                                                                             9 contained therein.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10            59.       Answering Paragraph 59, Defendant admits the allegations contained therein.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11            60.       Answering Paragraph 60, Defendant admits that Chair Jackson wrote to Plaintiff,

                                                                                                            12 among others, stating “Thanks for your update. I believe that there is value in DC Armstrong

                                                                                                            13 attending our meetings based upon his experience both in the neighborhoods and expertise in

                                                                                                            14 community engagement. We would like to have DC Armstrong be the liaison whether he likes

                                                                                                            15 it or not. Our interest is to have the consistency of knowledge that DC Armstrong has displayed

                                                                                                            16 from the beginning. East Oakland is arguably the most dangerous section of Oakland.

                                                                                                            17 East Oakland is overlooked, under resourced and has the greatest gap around community trust.

                                                                                                            18 Hope you understand that this is a Police Commission request.” Except as expressly admitted

                                                                                                            19 herein, Defendant denies each and every allegation contained therein.

                                                                                                            20            61.       Answering Paragraph 61, Defendant admits that Plaintiff sent an email or June 5,

                                                                                                            21 2019 to the City Administrator and to an attorney within the City Attorney’s Office concerning the

                                                                                                            22 Police Commission request of Deputy Chief Armstrong. Except as expressly admitted herein,

                                                                                                            23 Defendant denies each and every allegation contained therein.

                                                                                                            24            62.       Answering Paragraph 62, Defendant denies each and every allegation contained

                                                                                                            25 therein.

                                                                                                            26            63.       Answering Paragraph 63, Defendant denies each and every allegation contained

                                                                                                            27 therein.

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          9                   Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 10 of 18




                                                                                                             1            64.       Answering Paragraph 64, Defendant denies each and every allegation contained

                                                                                                             2 therein.

                                                                                                             3            65.       Answering Paragraph 65, Defendant admits that Robert Warshaw serves as a court-

                                                                                                             4 appointed federal monitor. Except as expressly admitted herein, Defendant denies each and every

                                                                                                             5 allegation contained therein.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6            66.       Answering Paragraph 66, Defendant denies each and every allegation contained

                                                                                                             7 therein.

                                                                                                             8            67.       Answering Paragraph 67, Defendant admits that the Police Commission issued a

                                                                                                             9 subpoena for communications “related to the investigation of the Community Police Review
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 Agency’s Investigation into the shooting death of Joshua Pawlik.” Defendant further admits that
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 the Police Commission is vested with subpoena power. Defendant further admits that Plaintiff

                                                                                                            12 provided subpoenaed materials in a sealed envelope to Director Nisparos. Except as expressly

                                                                                                            13 admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            14            68.       Answering Paragraph 68, Defendant denies each and every allegation contained

                                                                                                            15 therein.

                                                                                                            16            69.       Answering Paragraph 69, Defendant denies each and every allegation contained

                                                                                                            17 therein.

                                                                                                            18            70.       Answering Paragraph 70, Defendant admits that Ms. Gleason was scheduled to and

                                                                                                            19 did deliver her report on OPD’s efforts to increase diversity and inclusion in its hiring practices on

                                                                                                            20 October 10, 2019. Plaintiff was in attendance at that meeting. Except as expressly admitted

                                                                                                            21 herein, Defendant denies each and every allegation contained therein.

                                                                                                            22            71.       Answering Paragraph 71, Defendant admits that Plaintiff told Ms. Gleason “you

                                                                                                            23 may go” during Ms. Gleason’s presentation to the Police Commission, and that Plaintiff told the

                                                                                                            24 Police Commission “I am not going to have… you speak to our staff in that manner.” Defendant

                                                                                                            25 further admits that Plaintiff informed the Police Commission that “you owe [Ms. Gleason] an

                                                                                                            26 apology,” and that Commissioner Harris stated “She will not get one from me. And neither will

                                                                                                            27 you.” Except as expressly admitted herein, Defendant denies each and every allegation contained

                                                                                                            28 therein.

                                                                                                                 16150.004 4851-1585-5049                          10                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 11 of 18




                                                                                                             1            72.       Answering Paragraph 72, Defendant admits that Plaintiff wrote an email with the

                                                                                                             2 subject “Formal Complaint against the Oakland Police Commission” addressed to City Attorney

                                                                                                             3 Parker and City Administrator Landreth, among others. Defendant further admits that the email

                                                                                                             4 stated, among other things, that “Last Night there were two events that were uncalled for,” that

                                                                                                             5 “John Alden asked to speak with me privately in my office and said what he observed was
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 ‘horrfying,’” that in an earlier meeting John Alden “said he thought it was personal,” and that she

                                                                                                             7 believed placing the OBOA Investigation Update on the Agenda was “troubling.” The email also

                                                                                                             8 stated that Ms. Gleason cancelled her “pre-approved vacation” and that Deputy Chief Armstrong

                                                                                                             9 said “‘it was personal’ on their part.” Except as expressly admitted herein, Defendant denies each
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 and every allegation contained therein.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11            73.       Answering Paragraph 73, Defendant admits that Plaintiff wrote she thought “at

                                                                                                            12 least some of this behavior is in retaliation for an issue I brought forward about Commissioner

                                                                                                            13 Harris.” The email listed the OPD staff present at the meeting. Except as expressly admitted

                                                                                                            14 herein, Defendant denies each and every allegation contained therein.

                                                                                                            15            74.       Answering Paragraph 74, Defendant admits that Councilmember Kaplan provided

                                                                                                            16 a “Confidential Memorandum” concerning “proposed Scope of Investigation and Investigation

                                                                                                            17 Plan,” which she stated had been obtained from a reporter, and which document is available in a

                                                                                                            18 Supplemental Report to the January 28, 2020 Public Safety Commission meeting. Except as

                                                                                                            19 expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            20            75.       Answering Paragraph 75, Defendant admits that Plaintiff was interviewed by an

                                                                                                            21 investigations team and that she was a witness, directly or indirectly, to events under investigation.

                                                                                                            22 Except as expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            23            76.       Answering Paragraph 76, Defendant admits that an article appeared in the Oakland

                                                                                                            24 Post describing the investigation and stated that “repeated moves by the Chief of Police Anne

                                                                                                            25 Kirkpatrick and the City Administrator Sabrina Landreth against Oakland Police Commission

                                                                                                            26 Vice Chair Ginale Harris.” Except as expressly admitted herein, Defendant denies each and every

                                                                                                            27 allegation contained therein.

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          11                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 12 of 18




                                                                                                             1            77.       Answering Paragraph 77, Defendant admits that Mayor Schaaf informed Plaintiff

                                                                                                             2 that she was being terminated, and asked her not to return to work. Except as expressly admitted

                                                                                                             3 herein, Defendant denies each and every allegation contained therein.

                                                                                                             4            78.       Answering Paragraph 78, Defendant admits that Mayor Schaaf informed Plaintiff

                                                                                                             5 that she was terminated. Except as expressly admitted herein, Defendant denies each and every
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 allegation contained therein.

                                                                                                             7                             FIRST CAUSE OF ACTION
                                                                                                                          FOR RETALIATORY DISCHARGE, CALIFORNIA LABOR CODE § 1102.5
                                                                                                             8

                                                                                                             9            79.       Answering Paragraph 79, Defendant incorporates its responses to all preceding
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 paragraphs as if fully set forth herein.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11            80.       Answering Paragraph 80, Defendant admits the allegations contained therein.

                                                                                                            12            81.       Answering Paragraph 81, Defendant admits that Plaintiff made allegations of

                                                                                                            13 Police Commissioner misconduct to her employer the City of Oakland, a public body. Except as

                                                                                                            14 expressly admitted herein, Defendant denies each and every allegation contained therein.

                                                                                                            15                      i)         Answering Paragraph 81(i), Defendant admits that Plaintiff passed along

                                                                                                            16 allegations related to Commissioners Harris’s and Dorado’s meeting with OPD Neighborhood

                                                                                                            17 Services Coordinators. Except as expressly admitted herein, Defendant denies each and every

                                                                                                            18 allegation contained therein.

                                                                                                            19                      ii)        Answering Paragraph 81(ii), Defendant admits that Plaintiff sent an email,

                                                                                                            20 forwarding an exchange with Commissioner Harris and alleging that Commissioner Harris

                                                                                                            21 engaged in “bullying behavior.” Except as expressly admitted herein, Defendant denies each and

                                                                                                            22 every allegation contained therein.

                                                                                                            23                      iii)       Answering Paragraph 81(iii), Defendant denies each and every allegation

                                                                                                            24 contained therein.

                                                                                                            25                      iv)        Answering Paragraph 81(iv), Defendant denies each and every allegation

                                                                                                            26 contained therein.

                                                                                                            27            82.       Answering Paragraph 82, Defendant denies each and every allegation contained

                                                                                                            28 therein.

                                                                                                                 16150.004 4851-1585-5049                          12                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 13 of 18




                                                                                                             1                      i)         Answering Paragraph 82(i), Defendant denies each and every allegation

                                                                                                             2 contained therein.

                                                                                                             3                      ii)        Answering Paragraph 82(ii), Defendant denies each and every allegation

                                                                                                             4 contained therein.

                                                                                                             5                      iii)       Answering Paragraph 82(iii), Defendant denies each and every allegation
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 contained therein.

                                                                                                             7            83.       Answering Paragraph 83, Defendant admits the allegations contained therein.

                                                                                                             8            84.       Answering Paragraph 84, Defendant denies each and every allegation contained

                                                                                                             9 therein.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10            85.       Answering Paragraph 85, Defendant denies each and every allegation contained
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 therein.

                                                                                                            12                      i)         Answering Paragraph 85(i), Defendant denies each and every allegation

                                                                                                            13 contained therein.

                                                                                                            14                      ii)        Answering Paragraph 85(ii), Defendant denies each and every allegation

                                                                                                            15 contained therein.

                                                                                                            16                      iii)       Answering Paragraph 85(iii), Defendant denies each and every allegation

                                                                                                            17 contained therein.

                                                                                                            18                               SECOND CAUSE OF ACTION
                                                                                                                              FOR VIOLATION OF FIRST AMENDMENT RIGHTS, 42 U.S.C. § 1983
                                                                                                            19

                                                                                                            20            86.       Answering Paragraph 86, Defendant incorporates its responses to all preceding

                                                                                                            21 paragraphs as if fully set forth herein.

                                                                                                            22            87.       Answering Paragraph 87, Defendant responds that the allegations consist of legal

                                                                                                            23 conclusions to which no response is required. To the extent a response is required, Defendant

                                                                                                            24 denies each and every allegation contained therein.

                                                                                                            25            88.       Answering Paragraph 88, Defendant responds that the allegations consist of legal

                                                                                                            26 conclusions to which no response is required. To the extent a response is required, Defendant

                                                                                                            27 denies each and every allegation contained therein.

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          13                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 14 of 18




                                                                                                             1            89.       Answering Paragraph 89, Defendant responds that the allegations consist of legal

                                                                                                             2 conclusions to which no response is required. To the extent a response is required, Defendant

                                                                                                             3 denies each and every allegation contained therein.

                                                                                                             4            90.       Answering Paragraph 90, Defendant responds that the allegations consist of legal

                                                                                                             5 conclusions to which no response is required. To the extent a response is required, Defendant
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 denies each and every allegation contained therein.

                                                                                                             7            91.       Answering Paragraph 91, Defendant responds that the allegations consist of legal

                                                                                                             8 conclusions to which no response is required. To the extent a response is required, Defendant

                                                                                                             9 denies each and every allegation contained therein.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10            92.       Answering Paragraph 92, Defendant responds that the allegations consist of legal
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 conclusions to which no response is required. To the extent a response is required, Defendant

                                                                                                            12 denies each and every allegation contained therein.

                                                                                                            13            93.       Answering Paragraph 93, Defendant denies each and every allegation contained

                                                                                                            14 therein.

                                                                                                            15                      i)         Answering Paragraph 93(i), Defendant denies each and every allegation

                                                                                                            16 contained therein.

                                                                                                            17                      ii)        Answering Paragraph 93(ii), Defendant denies each and every allegation

                                                                                                            18 contained therein.

                                                                                                            19                      iii)       Answering Paragraph (iii), Defendant denies each and every allegation

                                                                                                            20 contained therein.

                                                                                                            21                                              PRAYER FOR RELIEF

                                                                                                            22            As to Plaintiff’s Prayer for Relief, Defendant denies that Plaintiff is entitled to any of the

                                                                                                            23 relief she seeks or any relief whatsoever.

                                                                                                            24                                           AFFIRMATIVE DEFENSES

                                                                                                            25            Defendant pleads the following separate defenses. Defendant reserves the right to assert

                                                                                                            26 additional affirmative defenses that discovery indicates are proper.

                                                                                                            27

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          14                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 15 of 18




                                                                                                             1                                        FIRST AFFIRMATIVE DEFENSE

                                                                                                             2                                             (Failure to State a Claim)

                                                                                                             3            1.        The Complaint fails to state facts sufficient to constitute a cause of action.

                                                                                                             4                                      SECOND AFFIRMATIVE DEFENSE

                                                                                                             5                                        (Lack of Knowledge of Retaliation)
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6            2.        The City had no knowledge of the alleged retaliation claimed in the Complaint.

                                                                                                             7                                       THIRD AFFIRMATIVE DEFENSE

                                                                                                             8                               (Actions Taken In Good Faith For Legitimate Reasons)

                                                                                                             9            3.        The City’s actions were consistent with reasonable policies and practices,
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 undertaken in good faith based on reasonable consideration of the facts and exercise of the City’s
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 discretion, and Plaintiff’s actions were detrimental to the legitimate interests of the City.

                                                                                                            12                                      FOURTH AFFIRMATIVE DEFENSE

                                                                                                            13                                              (Statute of Limitations)

                                                                                                            14            4.        The Complaint, and each of its causes of action, is barred, in whole or in part, by

                                                                                                            15 the applicable statutes of limitations, including California Code of Civil Procedure sections 335.1,

                                                                                                            16 337(a), 338(a), 338(d), 340, 342, and California Government Code section 945.6.

                                                                                                            17                                        FIFTH AFFIRMATIVE DEFENSE

                                                                                                            18       (Action Would Have Occurred For Legitimate, Independent Reasons – Section 1102.6)

                                                                                                            19            5.        Even if the City took the actions alleged in the Complaint, the City would have taken

                                                                                                            20 the same alleged action for legitimate, independent reasons, under Labor Code section 1102.6.

                                                                                                            21                                        SIXTH AFFIRMATIVE DEFENSE

                                                                                                            22                                                 (Same Decision)

                                                                                                            23            6.        The City did not engage in the alleged retaliation set forth in the Complaint. But,

                                                                                                            24 even assuming it had, the City would have taken the same employment actions in any event for

                                                                                                            25 legitimate, non-discriminatory, non-retaliatory reasons.

                                                                                                            26

                                                                                                            27

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          15                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 16 of 18




                                                                                                             1                                      SEVENTH AFFIRMATIVE DEFENSE

                                                                                                             2                                        (After-Acquired Evidence Doctrine)

                                                                                                             3            7.        The Complaint, and each of its causes of action, is barred, in whole or in part, by

                                                                                                             4 the after-acquired evidence doctrine, including but not limited to reports concerning Plaintiff’s

                                                                                                             5 conduct during the course and scope of her employment.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6                                       EIGHTH AFFIRMATIVE DEFENSE

                                                                                                             7                                            (Governmental Immunity)

                                                                                                             8            8.        The City is immune from any claim for damages pursuant to California

                                                                                                             9 Government Code sections 815, 815.2, 815.6, 818, 818.2, 818.8, 820, 820.2, 820.4, 820.6, 820.8,
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 820.9, 821, 821.2, 821.6, and 822.2.
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11                                       NINTH AFFIRMATIVE DEFENSE

                                                                                                            12                                           (Adequate Remedies At Law)

                                                                                                            13            9.        Plaintiff’s request for declaratory or other equitable relief fails because she has

                                                                                                            14 adequate remedies at law.

                                                                                                            15                                       TENTH AFFIRMATIVE DEFENSE

                                                                                                            16                          (Pre-Existing Or Alternative Emotional Distress or Injury)

                                                                                                            17            10.       To the extent that Plaintiff has suffered any symptoms of mental or emotional

                                                                                                            18 distress or injury, such symptoms result from a pre-existing or other alternative concurrent cause,

                                                                                                            19 and not any act or omission of the City.

                                                                                                            20                                     ELEVENTH AFFIRMATIVE DEFENSE

                                                                                                            21                              (Acts of Government Officials in Conformance with Law)

                                                                                                            22            11.       The City alleges that its acts and conduct did not violate clearly established

                                                                                                            23 statutory or constitutional rights of Plaintiff of which a reasonable person would have known.

                                                                                                            24 Furthermore, the City reasonably believed in good faith that its acts and conduct were

                                                                                                            25 constitutional. (See Harlow v. Fitzgerald, 457 U.S. 800, 812 (1982); Smiddy v. Varney, 665 F.2d

                                                                                                            26 261, 266 (9th. Cir. 1981).)

                                                                                                            27

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          16                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 17 of 18




                                                                                                             1                                     TWELFTH AFFIRMATIVE DEFENSE

                                                                                                             2                                              (Estoppel and Waiver)

                                                                                                             3            12.       Plaintiff is barred in whole or in part from prosecuting the purported causes of

                                                                                                             4 action set forth in the Complaint by the doctrines of estoppel and waiver, including arising out of

                                                                                                             5 the parties’ respective contractual obligations.
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6                                    THIRTEENTH AFFIRMATIVE DEFENSE

                                                                                                             7                                   (Failure to Exhaust Administrative Remedies)

                                                                                                             8            13.       Plaintiff failed to exhaust her administrative remedies.

                                                                                                             9                                   FOURTEENTH AFFIRMATIVE DEFENSE
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                                    (Consistency With Employment Agreement)
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11            14.       Plaintiff’s employment agreement with the City provided that Plaintiff could be

                                                                                                            12 terminated with or without good cause, and without prior notice. The City at all times acted in

                                                                                                            13 conformity with the terms of the employment agreement.

                                                                                                            14                                     FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                                            15                                               (Failure to Mitigate)

                                                                                                            16            15.       Plaintiff’s claims are barred, in whole or in part, for her failure to mitigate any

                                                                                                            17 purported damages.

                                                                                                            18                                     SIXTEENTH AFFIRMATIVE DEFENSE

                                                                                                            19                                         (No Constitutional Deprivation)

                                                                                                            20            16.       The Complaint fails to state a cause of action against these the City, pursuant to

                                                                                                            21 Monell v. Department of Social Services of the City of New York, 436 U.S. 658, 98 S. Ct. 2018,

                                                                                                            22 56 L. Ed. 2d 611 (1978), because there can be no recovery for a federal civil rights violation when

                                                                                                            23 there is no constitutional deprivation occurring pursuant to governmental custom or policy.

                                                                                                            24                                   SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                                                            25                                             (Ongoing Investigation)

                                                                                                            26            17.       The City has not yet completed a thorough investigation or study or completed the

                                                                                                            27 discovery of all the facts and circumstances of the subject matter of the Complaint and,

                                                                                                            28 accordingly, reserve the right to amend, modify, revise or supplement its answer and to plead such

                                                                                                                 16150.004 4851-1585-5049                          17                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
                                                                                                                    Case 3:20-cv-05843-JSC Document 15 Filed 10/12/20 Page 18 of 18




                                                                                                             1 other defenses and take such other further actions as it may deem proper and necessary in its

                                                                                                             2 defense upon completion of its investigation and discovery.

                                                                                                             3                                                    PRAYER

                                                                                                             4            WHEREFORE, Defendant prays for relief as follows:

                                                                                                             5            1.        That the Complaint be dismissed, with prejudice and in its entirety;
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6            2.        That Plaintiff take nothing by reason of her Complaint and that judgment be

                                                                                                             7 entered against Plaintiff and in favor of Defendant;

                                                                                                             8            3.        That Defendant be awarded its costs and expenses incurred in defending this

                                                                                                             9 action; and
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10            4.        That Defendant be granted such other and further relief as the Court may deem just
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 and proper.

                                                                                                            12                                          DEMAND FOR JURY TRIAL

                                                                                                            13            Pursuant to Fed. R. Civ. P. 38(b) and Civil L.R. 3-6, Defendant demands a trial by jury of

                                                                                                            14 any and all issues in this action so triable of right.

                                                                                                            15 DATED: October 12, 2020                          COBLENTZ PATCH DUFFY & BASS LLP

                                                                                                            16
                                                                                                                                                                By:     /s/ Katharine Van Dusen
                                                                                                            17
                                                                                                                                                                      KATHARINE VAN DUSEN
                                                                                                            18                                                        Attorneys for Defendant
                                                                                                                                                                      THE CITY OF OAKLAND, CALIFORNIA
                                                                                                            19

                                                                                                            20

                                                                                                            21

                                                                                                            22

                                                                                                            23

                                                                                                            24

                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28

                                                                                                                 16150.004 4851-1585-5049                          18                  Case No. 3:20-cv-05843-JSC
                                                                                                                                            DEFENDANT CITY OF OAKLAND’S ANSWER TO COMPLAINT
